Title: To Benjamin Franklin from Madame Poivre, 25 January 1781
From: Poivre, Françoise Robin de Livet
To: Franklin, Benjamin


Ce 25. Jer. [1781]
Mad. Poivre anciene intendante de L’isle de france a un jeune frere Excellent sujet qui a fait ses Etudes pour entrer dans L’artillerie.
Une ordonnance du Roy vient de prescrire des preuves de noblesse pour Entrer dans ce corps. Le frere de Mad. Poivre n’Etant pas en état de Les faire est obligé de se destiner à une Autre Carriere.
La Cause de L’amerique a echauffé L’ame de ce Jeune homme.
Peut-il Esperer un Brevet d’offer. [officier]? Ou faut-il se borner à servir simplement en qualité de volontaire? Quant à present le Jeune frere de Mad. Poivre n’est pas riche, Un jour il sera dans l’aisance.
Si l’Etat Militaire n’offroit pas un Moien sur de s’avancer, Ce Jeune homme ne pourroit il pas s’attacher à une forte Maison de Commerce de La nouvelle Angleterre.
Mad. Poivre qui a deja reçu des Marques de bonté du respectable Docteur franklin Le prie de Lui donner ses Conseils./.
 
Notation: Made. Poivre.
